Citation Nr: 1227271	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-15 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood/anxiety disorder.

4.  Entitlement to service connection for disability manifested by abdominal pain, to include renal stones and hernia.

5.  Entitlement to service connection for disability manifested by fatigue, hair loss, nausea, diarrhea, frequent urination, and change in skin pigmentation, to include as due to undiagnosed illness or other qualifying chronic disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for a right shoulder disorder, an acquired psychiatric disorder, to include a mood/anxiety disorder, disability manifested by abdominal pain, to include renal stones and hernia, and disability manifested by fatigue, hair loss, nausea, diarrhea, frequent urination, and change in skin pigmentation, to include as due to undiagnosed illness or other qualifying chronic disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence regarding the question of medical nexus between the Veteran's currently diagnosed headache disorder and service is at least in relative equipoise.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a headache disorder, which constitutes a complete grant of the Veteran's claim herein decided.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, service treatment records reflect that the Veteran complained of headaches several times during his period of service.  In September 1984, the Veteran complained of a throbbing headache, was seen for possible migraine headaches, and was diagnosed as having tension headaches.  In November 1984, following an automobile accident, the Veteran was noted to have had a lump on the back of his right skull, and was assessed as having had head trauma with multiple contusions.  In February 2000, the Veteran reported having headaches off and on for two weeks.  On a March 1987 service examination, the Veteran reported a history of frequent or severe headaches.  Also, while the Veteran reported having no history of frequent or severe headaches in February 2004, he reported a history of frequent or severe headaches at the time of a February 2005 service examination, explaining that he experienced occasional light-headedness and headaches.  

Following his separation from service in December 2005, the Veteran filed a claim for service connection for a headache condition in March 2006, and the report of an April 2006 VA examination reflects that the Veteran reported having headaches for 10 years and that he had used Percocet for his headaches, which helped.  He reported that his last headache had occurred the previous night and had lasted two hours, but that the Veteran did not know how often the headaches flared.  He reported no light sensitivity, nausea or vomiting, and that pain occurred in the bilateral temporal areas.  The diagnosis was migraine headaches.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim should be granted.

The record reflects occasional treatment for headaches during service and that the Veteran's reported occasional light-headedness and headaches during a February 2005 service examination.  It also reflects a current diagnosis of a headache disorder, as reflected in the report of the April 2006 VA examination.  Also, in April 2006, less than four months after his December 2005 separation from service, the Veteran reported a continuity of headache symptomatology from his period of service.  In this regard, the Veteran is competent to report matters within his own personal knowledge, such as headaches occurring since the time of his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Given the Veteran's in-service reports of a headache condition, and the short period of time after service that he was diagnosed as having a headache disorder, the Board finds that the Veteran's reported continuity of headache symptoms from service to the time of his diagnosis in April 2006 is credible.  The Board therefore finds that the evidence regarding medical nexus between the Veteran's current headache disorder and service is at least in relative equipoise.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed headache disorder is etiologically related to his period of service.  Thus, the criteria for service connection for a headache disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a headache disorder is granted.


REMAND

A March 2012 rating decision of the RO contains a notation that treatment records from the VA Medical Center (VAMC) in Dublin from January 2008 to January 2010 were reviewed.  However, while treatment records dated as recently as December 2009 have been associated with the claims file, no such records subsequent to December 2009 have been associated with the claims file or are available for review by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the matters on appeal must be remanded for the RO or AMC to obtain any such pertinent outstanding VA treatment records.

Also, the claims remaining on appeal must be remanded for VA examinations.

Regarding the Veteran's claim for a right shoulder disorder, service treatment records reflect that in November 1984, following a motor vehicle accident, the Veteran complained of tenderness of the right shoulder around the deltoid muscle area.  Also, in April 2006, less than four months after his separation from service, the Veteran complained of flare-ups of right shoulder pain, and chronic bursitis of the shoulder was diagnosed.  Furthermore, VA X-ray examination in February 2008 revealed degenerative changes of the shoulders.

Regarding the Veteran's claim for an acquired psychiatric disorder, to include a mood/anxiety disorder, service treatment records reflect that in February 2005 the Veteran reported possible anxiety symptoms in the past and intermittent insomnia, although he was currently asymptomatic and had no history of depressed mood, and he was noted to have had a possible mood disorder; in August 2005, the Veteran again reported possible anxiety symptoms in the past.  Also, December 2007 to June 2009 VA medical records reflect psychiatric treatment, and the report of a December 2009 VA mental health examination reflects a diagnosis of anxiety disorder.  

Regarding the Veteran's claim for disability manifested by abdominal pain, to include renal stones and hernia, service treatment records reflect that in June 2005 the Veteran complained of abdominal pain and hematuria.  The report of an April 2006 VA examination reflects that he Veteran reported having been diagnosed with possible kidney stones in July and August 2005 after having abdominal pain and straining urine, although he did not pass a stone.  It also reflects that the Veteran felt that the in-service pain was due to a hernia, as he was having a hernia repaired that week, and the pain in service was the same pain he felt due to his current hernia.

Regarding the claim for disability manifested by fatigue, hair loss, nausea, diarrhea, frequent urination, and change in skin pigmentation, to include as due to undiagnosed illness or other qualifying chronic disability, the Veteran was given a VA Gulf War examination in February 2008, at which time the examiner diagnosed cardiomyopathy, polyarthralgia, likely due to degenerative joint disease, male pattern baldness, and obstructive sleep apnea.  However, the record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, and thus service connection may be established if the Veteran exhibits objective indications of a chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (2011).  The Veteran has not yet been provided an examination to determine whether any claimed fatigue, hair loss, nausea, diarrhea, frequent urination, or change in skin pigmentation constitutes an objective indication of a qualifying chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness and cannot be attributed to any known clinical diagnosis.
Under these circumstances, the Veteran should be provided appropriate examinations and opinions addressing whether his claimed disabilities are related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's disabilities on appeal from the Dublin VAMC, dated from December 2009 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right shoulder disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right shoulder disorder.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

In making this determination, the examiner should consider the November 1984 service treatment records reflecting complaints of tenderness of the right shoulder around the deltoid muscle area following a motor vehicle accident, the April 2006 VA examination report indicating a diagnosis of chronic shoulder bursitis, and the February 2008 VA X-ray examination revealing degenerative changes of the shoulders.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include a mood/anxiety disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

In making this determination, the examiner should consider February 2005 and August 2005 service treatment records reflecting possible anxiety symptoms and possible mood disorder, and the December 2009 VA mental health examination report reflecting a diagnosis of anxiety disorder.

A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any disability manifested by abdominal pain, to include renal stones and hernia.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a current disability manifested by abdominal pain, to include renal stones and hernia.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

In making this determination, the examiner should consider the June 2005 service treatment records reflecting complaints of abdominal pain and hematuria, and the April 2006 VA examination report reflecting the Veteran's report that the pain in service was the same pain he felt due to his current hernia.

A complete rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any disability manifested by fatigue, hair loss, nausea, diarrhea, frequent urination, and change in skin pigmentation.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the service and post-service medical records, the VA examiner must state whether any fatigue, hair loss, nausea, diarrhea, frequent urination, or change in skin pigmentation is a symptom of a diagnosable disorder, a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Such illness includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.

If fatigue, hair loss, nausea, diarrhea, or change in skin pigmentation is found to be a symptom of a diagnosable disorder, the examiner must state whether the diagnosable disorder is at least as likely as not (i.e. a 50 percent probability or more) related to the Veteran's active military service, to include the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.

A complete rationale for all opinions must be provided.

6.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
7.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


